1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     ROBERT GORDON JOHNSTONE,                        Case No. 3:18-cv-00533-MMD-CBC
7                                       Petitioner,                    ORDER
             v.
8

9     STATE OF NEVADA, et al.,
10                                  Respondents.
11

12          Petitioner has filed an application to proceed in forma pauperis with an attached
13   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) The
14   Court finds that Petitioner is able to pay the full filing fee of five dollars.
15          It is therefore ordered that the application to proceed in forma pauperis (ECF
16   No. 1) is denied. Petitioner will have thirty days from the date that this order is entered
17   to have the filing fee of five dollars sent to the Clerk of the Court. Failure to comply will
18   result in the dismissal of this action.
19          It is further ordered that the Clerk of the Court send Petitioner two copies of this
20   order. Petitioner is ordered to make the necessary arrangements to have one copy of
21   this order attached to the check paying the filing fee.
22          DATED THIS 8th day of November 2018.
23
                                                          MIRANDA M. DU
24                                                        UNITED STATES DISTRICT JUDGE
25

26
27

28
